UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB ( X ) QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endingNovember 30, 2007 ( ) TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-29373 Seychelle Environmental Technologies, Inc. (Exact Name of registrant as specified in its charter) Nevada 33-0836954 (State or other jurisdiction (IRS Employer File Number) Of incorporation) 33012 Calle Perfecto San Juan Capistrano, California 92675 (Address of principal executive offices) (zip code) (949) 234-1999 (Registrant's telephone number, including area code) Check whether the registrant filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ] No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [] No [ X ] State the number of shares outstanding of the Registrant's common stock, as of November 30, 2007 was 25,490,342 and the aggregate market value of shares held by non-affiliatesof the registrant as of the latest practicable date, January 9, 2008 (based upon the closing bid price of such shares as quoted in the Pink Sheets was approximately $3,100,000 Transitional Small Business Disclosure Format (Check one): Yes [ ] No [X] References in this document to "us," "we," “Seychelle,” “SYEV,” or "the Company" refer to Seychelle Environmental Technologies, Inc., its predecessor and its subsidiary. - 1 - FORM 10-QSB Securities and Exchange Commission Washington, D.C. 20549 Seychelle Environmental Technology, Inc. INDEX Item Description Page Part I FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheet as of November 30, 2007 (unaudited) 3 Condensed Consolidated Statements of Operations for the three-month periods ended November 30, 2007 (unaudited) and 2006 (unaudited) 4 Condensed Consolidated Statements of Operations for the nine-month periods ended November 30, 2007 (unaudited) and 2006 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the nine-month periods ended November 30, 2007 (unaudited) and 2006 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Controls and Procedures 25 Part II OTHER INFORMATION Item 1. Legal Proceedings 25 Item 2. Changes in Securities 25 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits and Reports on Form 8-K 26 Signatures 27 - 2 - PART I ITEM 1. FINANCIAL STATEMENTS SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. CONDENSED CONSOLIDATED BALANCE SHEET ASSETS November 30,2007 CURRENT ASSETS (unaudited) Cash $ 174,447 Trade receivables, net of allowance for doubtful accounts of $1,700 53,319 Inventories, net 413,419 Prepaid expenses 24,334 Asset held for sale 149,111 Total current assets 814,630 PROPERTY AND EQUIPMENT, NET 115,106 INTANGIBLE ASSETS, NET 27,796 OTHER ASSETS 7,438 Total non-current assets 150,340 TOTAL ASSETS $ 964,970 CURRENT LIABILITIES Accounts payable $ 15,758 Accrued expenses 348,167 Line of credit 80,000 Note payable to financial institution 139,205 Accrued interest due to related parties 274,199 Customer deposits 82,040 Total current liabilities 939,369 Note payable to related party 396,088 Total long-term liabilities 396,088 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Common stock $.001 par value - 50,000,000 shares authorized; 25,490,342 issued and outstanding 25,490 Additional paid-in capital 6,222,640 Accumulated deficit (6,618,617) Total stockholders' deficit (370,487) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 964,970 See accompanying notes to condensed consolidated financial statements. - 3 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For The Three-Month Periods Ended November 30, 2007 2006 SALES $ 178,023 $ 295,313 COST OF SALES 64,454 116,999 Gross profit 113,569 178,314 OPERATING EXPENSES Selling 26,654 45,161 General and administrative 167,824 153,521 Compensation to executive officers 8,125 13,208 Total expenses 202,603 211,890 INCOME (LOSS) FROM OPERATIONS (89,034) (33,576) OTHER INCOME (EXPENSE) Interest income 2,102 4,022 Interest expenserelated parties (21,573) (284,430) Interest expense – others (5,565) Miscellaneous expense (239) (2,714) Total other income (expense) (25,275) (283,122) NET INCOME (LOSS) $ (114,309) $ (316,698) BASIC AND DILUTED EARNING (LOSS) PER SHARE (0.00) (0.01) WEIGHTED AVERAGE NUMBER OF SHARES: BASIC AND DILUTED 25,435,804 22,810,836 See accompanying notes to condensed consolidated financial statements. - 4 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (CONTINUED) For The Nine-Month Periods Ended November 30, 2007 2006 SALES $ 725,656 $ 684,212 COST OF SALES 344,929 337,132 Gross profit 380,727 347,080 OPERATING EXPENSES Selling 51,377 81,957 General and administrative 578,328 473,408 Compensation to executive officers 39,625 126,928 Total expenses 669,330 682,293 LOSS FROM OPERATIONS (288,603) (335,213) OTHER INCOME (EXPENSE) Interest income 7,293 13,166 Interest expense– related parties (65,747) (595,250) Interest expense – others (18,812) Claim settlement 168,000 - Miscellaneous expense (4,202) - Total other income (expense) 86,532 (582,084) NET LOSS $ (202,071) $ (917,297) BASIC AND DILUTED LOSS PER SHARE (0.00) (0.04) WEIGHTED AVERAGE NUMBER OF SHARES: BASIC AND DILUTED 25,288,757 22,642,826 See accompanying notes to condensed consolidated financial statements. - 5 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Nine-Month Periods Ended November 30, CASH FLOWS FROM OPERATING ACTIVITIES 2007 2006 Net loss $ (202,071) $ (917,297) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 32,655 25,158 Stock-based compensation and interest expense 16,070 573,918 Accrued interest due to related parties 22,438 75,763 Contributed executive services 34,670 7,500 Provision for doubtful accounts 1,700 - Changes in operating assets and liabilities: Trade receivables 17,855 (47,173) Inventories (55,056) (206,732) Prepaid expenses and other assets 119,161 (327,593) Asset held for sale (11,239) - Accounts payable (27,198) 8,808 Accrued expenses 155,283 131,937 Customer deposits (202,235) 586,612 Income tax payable (2,800) Net cash used in operating activities (97,967) (91,899) CASH FLOWS FROM INVESTING ACTIVITIES Release of restricted cash 150,000 - Purchase of property and equipment (13,147) (63,209) Down payment on purchase of airplane - (10,000 ) Increase in intangible assets (867) (2,400 ) Insurance proceeds from damaged equipment 2500 Net cash provided by (used in) investing activities 135,986 (73,109) See accompanying notes to condensed consolidated financial statements. - 6 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (CONTINUED) For The Nine-Month Period Ended November 30, 2007 2006 CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock - 12,750 Proceeds from sale of equipment - Proceeds from note payable to financial institution 139,500 Payment of note payable to financial institution (136,708) Proceeds from (repayment of) related party notes payable 96,913 (63,975) Net cash provided by (used in) financing activities 99,705 (51,225) INCREASE (DECREASE) IN CASH 137,724 (216,233) Cash, beginning of period 36,723 635,569 Cash, end of period $ 174,447 $ 419,336 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the period for: Interest $ 84,559 $ - Income taxes $ 1,600 $ - SUPPLEMENTAL DISCLOSURES OF NON-CASH INVESTING AND FINANCING ACTIVITIES Purchase of airplane with debt $ - $ 136,413 Stock issued for settlement of debt $ 71,057 $ 165,068 Stock issued for intellectual property $ - $ 16,100 Stock issued for services $ 1,417 $ 3,072 See accompanying notes to condensed consolidated financial statements. - 7 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOVEMBER 30, 2007 (UNAUDITED) NOTE 1:SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Unaudited Interim Financial Information The accompanying condensed consolidated unaudited financial statements of Seychelle Environmental Technologies, Inc. (the “Company”) have been prepared pursuant to the rulesand regulations of the Securities and Exchange Commission (“SEC”) regarding interim financial reporting. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for annual financial statements and should be read in conjunction with the consolidated financial statements for the year ended February 28, 2007, and notes thereto included in the Company’s Annual Report on Form10-KSB, filed with the SEC on August 23, 2007. In the opinion of management, the accompanying condensed consolidated financial statements contain all adjustments, consisting only of adjustments of a normal recurring nature, necessary for a fair presentation of the Company’s financial position as of November 30, 2007, and its results of operations for the periods presented. These unaudited condensed consolidated financial statements are not necessarily indicative of the results to be expected for the entire year. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Basis of Presentation . The Company has experienced recurring losses from operations and has an accumulated deficit of $6,618,617 as of November 30, 2007. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. Recoverability of a major portion of the recorded asset amounts shown in the accompanying condensed consolidated balance sheet is dependent upon continued operations of the Company, which, in turn, is dependent upon the Company's ability to continue to finance its activities and ultimately generate positive cash flows from operations. The condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classifications of liabilities that might be necessary should the Company be unable to continue its existence. In order to continue as a going concern, the Company needs to develop a reliable source of revenue, and achieve a profitable level of operation. During the fiscal year ended February 28, 2007 and the nine-month period ended November 30, 2007, the Company funded its operations primarily through utilization of customer deposits to pay related purchase orders and funds received from a related party (see Note 8). As of November 30, 2007 the Company had released all of its restricted cash and held $174,447 in cash. It had a backlog of $188,000 in unshipped products and $20,000 of available borrowings under its line of credit. The line of credit does not contain any limitations on borrowing or any restrictive debt covenants. Over the next twelve months, management believes that sufficient working capital may be obtained from a combination of revenues and external financing to meet the Company’s liabilities and commitments as they become payable. However, additional funding may still be required from the TAM Irrevocable Trust (TAM Trust), a related entity, or other shareholders. During June 2007, the TAM Trust committed to providing up to $250,000 in additional funding. As of November 30, 2007, $153,100 remained available under this commitment.As of November 30, 2007, the TAM Trust has extended $670,287 in financing borrowings plus accrued interest to the Company. - 8 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOVEMBER 30, 2007 (UNAUDITED) Stock-Based Compensation As of November 30, 2007, unrecognized compensation expense related to the unvested portion of the Company’s stock-based awards and employee stock purchase plan was approximately $42,000, which is expected to be recognized over a period of 1.5 years. Effective March 1, 2006 the Company adopted Statement of Financial Accounting Standards (SFAS) No. 123 (revised 2004), "Share-Based Payment", which requires that compensation expense be recognized over the requisite service period based on the fair value of the award at the date of grant. Total stock-based compensation, compensation and interest costs related to stock warrants and restricted stock grants during the three and nine-month periods ended November 30, 2007 and 2006, are allocated as follows: For the three-month period ended November 30, 2007 2006 General and administrative $ 6,785 $ 1,948 Compensation to executive officers - 61,580 Interest expense to related parties - 155,410 Total stock and warrant based compensation expense $ 6,785 $ 218,938 For the nine-month period ended November 30, 2007 2006 General and administrative $ 20,022 $ 3,896 Compensation to executive officers - 180,847 Interest expense to related parties - 466,230 Total stock and warrant based compensation expense $ 20,022 $ 650,973 There were no stock options or warrants issued in the quarter ended November 30, 2007. The Black-Scholes option valuation model was developed for use in estimating the fair value of equity instruments that have no vesting restrictions and are fully transferable. Valuation methods require the input of highly subjective assumptions including the weighted average risk-free interest rate, the expected life, and the expected stock price volatility.The fair value of restricted common shares granted under during the firstnine months of fiscal 2008 and 2007 was estimated on the date of grant using the Black-Scholes option-pricing model utilizing the multiple option approach and the following weighted-average assumptions: - 9 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOVEMBER 30, 2007 (UNAUDITED) For the ninemonth period ended November 30, 2007 2006 Weighted average risk-free interest rate 6.5% 6.5% Expected life (in years) 2.00 – 3.00 1.58-3.33 Expected stock volatility 360% 235-323% Dividend yield None None Recent Accounting Pronouncements In December, 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 160, “Non-Controlling Interests in Consolidated Financial Statements.” SFAS No. 160 changes the way the consolidated income statement is presented. It requires consolidated net income to be reported at amounts that include the amounts attributable to both the parent and the noncontrolling interest. This statement is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008.Seychelle is evaluating the impact the adoption of SFAS No. 160 will have on its results of operations and financial condition, however it is not currently believed that it will have any material effect. In February 2007, FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities including an amendment of SFAS No. 115”, which allows measurement at fair value of eligible financial assets and liabilities that are not otherwise measured at fair value. If the fair value option for an eligible item is elected, unrealized gains and losses for that item shall be reported in current earnings at each subsequent reporting date. SFAS No. 159 also establishes presentation and disclosure requirements designed to draw comparison between the different measurement attributes the company elects for similar types of assets and liabilities. This statement is effective for fiscal years beginning after November 15, 2007. The Company is currently in the process of evaluating the application of the fair value option and its effect on the Company’s results of operations or financial condition. In September 2006, the FASB issued SFAS No.157, “Fair Value Measurements”, SFAS No. 157 establishes a single authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. SFAS No. 157 applies only to fair value measurements that are already required or permitted by other accounting standards. SFAS No. 157 is effective for fiscal years beginning after November15, 2007. The Company is currently in the process of evaluating the impact the adoption of SFAS No. 157 will have on its results of operations and financial condition. In June, 2006, the FASB’s Emerging Issues Task Force (“EITF”) issued EITF No. 06-3, “How Taxes Collected from Customers and Remitted to Governmental Authorities Should Be Presented in the Income Statement (That Is, Gross versus Net Presentation).” EITF No. 06-3 clarifies certain disclosure requirements related to how a company reports the sales taxes it collects from customers and remits to governmental authorities. The Company adopted EITF No. 06-3 effective March 1, 2007. Adoption of this pronouncement had no impact on any recorded amounts. - 10 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOVEMBER 30, 2007 (UNAUDITED) In June 2006, the FASB issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109” (“FIN 48”), which clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements. The interpretation prescribes a recognition threshold and measurement attribute criteria for the financial statement recognition and measurement of an uncertain tax position taken or expected to be taken in a tax return. The interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transitionThe Company adopted the provisions of FIN 48 on March 1, 2007. The implementation of FIN 48 did not have a material impact on the Company’s financial statements. Reclassifications Certain amounts in the fiscal 2007 condensed consolidated financial statements have been reclassified to conform to the fiscal 2008 presentations. These reclassifications had no effect on previously reported results of operations or accumulated deficit. NOTE 2:INVENTORY The following is a summary of inventory as of November 30, 2007: Raw materials $ 131,665 Work in progress 237,227 Finished goods 278,761 647,653 Less:reserve for obsolete or slow moving inventory (234,234) Net inventories $ 413,419 Finished goods inventory includes material, labor and manufacturing overhead costs. NOTE 3:PROPERTY AND EQUIPMENT The following is a summary of property and equipment as of November 30, 2007: Tooling $ 280,884 Equipment 26,299 Vehicles 10,000 Furniture and fixtures 15,775 Computer equipment 15,124 Leasehold improvements 4,710 352,792 Less: accumulated depreciation (237,686) $ 115,106 - 11 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOVEMBER 30, 2007 (UNAUDITED) Total depreciation expense for the nine-month periods ended November 30, 2007 and 2006 was approximately $32,600and $24,300, respectively. NOTE 4:INTANGIBLE ASSETS The following is a summary of intangible assets as of November 30, 2007: Redi Chlor brand name and trademark $ 16,100 Hand pump 8,000 Patents 14,702 38,802 Less: accumulated amortization (11,006) $ 27,796 The estimated future amortization expense is approximately $1,000 per year. NOTE 5:ACCRUED EXPENSES Accrued expenses consist of the following as of November 30, 2007: Accrued legal expenses $ 127,413 Accrued accounting and consulting fees 180,404 Accrued commissions 12,849 Accrual for stock purchase (Continental Technologies) 27,500 $ 348,166 During April 2006, the Company issued 50,000 common shares to the shareholders of Continental Technologies, Inc. (Continental) with an approximate value of $16,100 for the Redi Chlor brand name and trademark (see Note 4).As the purchase agreement provides the shareholders of Continental the right to sell the common shares back to the Company, at Continental’s sole option for a period of six months after the restriction period at $0.75 per share, the Company recorded a liability for $16,100.During October 2007, the Company was notified by Continental that it would exercise its right to sell the common shares back to the Company. The Company has made a payment of $10,000 to Continental towards repurchase of shares and has accrued an additional $21,400 for repurchase of shares due to the $16,100 being accrued in a prior period. NOTE 6:LINE OF CREDIT As of November 30, 2007, the Company has a line of credit agreement, totaling $100,000. The line of credit bears interest at the lending institutions’ index rate (9.25% at November 30, 2007) plus two percent and is due June 1, 2008. As of November 30, 2007, the Company has borrowed $80,000 against the line of credit. The line of credit agreement does not include any limitations on borrowings or any restrictive debt covenants. - 12 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOVEMBER 30, 2007 (UNAUDITED) NOTE 7:NOTE PAYABLE TO FINANCIAL INSTITUTION In September 2007, the Company obtained $139,500 in new financing, at substantially different terms, from a second financial institution.These funds were used to repay $61,413 balance of the original note, and to repay $78,087 of note payable to TAM Trust. The new financing is collaterized by the Company’s airplane and does not restrict use of the Company’s cash. It bears interest at fixed rate at 7.375% and is fully amortizing in 25 years without any prepayment penalty.The note payable matures on September 5, 2032. Prior to November 30, 2007, the Company committed to a plan to sell the airplane and therefore has classified this as an asset held for sale. As the Company expects to dispose of this asset within the next twelve months and use the proceeds to pay off this term loan, it is classified as a current liability on the accompanying condensed consolidated balance sheet. Prior to September 2007, the Company had a three-year term loan bearing interest at 6.5%, payable monthly, with the principal balance not due until September 2009.This term loan was secured by the Company’s airplane and restricted cash. NOTE 8:NOTES PAYABLE TO RELATED PARTIES During March 2007, the Company borrowed $100,000 from the TAM Trust, a related entity, to fund development of its new products. In August 2007, the Company borrowed an additional $75,000 from the TAM Trust. The borrowed funds were used to partially pay down the Company’s then outstanding three-year term loan to a financial institution (see Note 7). In September 2007, the Company utilized the funds from the new loan from a financial institution (see Note 7) to repay $78,087 of the note payable to TAM Trust.The balance on the $175,000 advanced by the TAM Trust was subsequently reduced to approximately $96,900.As of November 30, 2007, the balance of the note payable to related party consists of borrowings of $396,088 and accrued interest of $274,199. NOTE 9:CAPITAL STRUCTURE Common Stock During the three months and nine months ended November 30, 2007, the Company issued 133,498, and 255,946 restricted shares of common stock, respectively, to a vendor with an approximate total value of $46,167 and $90,255, respectively, in lieu of payment for services rendered. During the three months and nine months ended November 30, 2007, the Company issued41,000 and 83,500 restricted shares of common stock to employees with an approximate total value of $15,170 and $32,170, respectively. The Company has recognized the value of these shares as compensation expense during the period they were issued. In October 2007, the Company was notified by Continental that it would exercise its right to sell the 50,000 common shares previously issued to them back to the Company (see Note 5).The Company has recorded an additional $21,400 of accrued obligations for payment to Continental for buying back it shares at $0.75 per share. - 13 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOVEMBER 30, 2007 (UNAUDITED) NOTE 10: CLAIM SETTLEMENT In May 2007, the Company settled a legal dispute for a total cash payment to the Company in the amount of $168,000.This was a matter involving the potential infringement of proprietary rights of the Company. No litigation was involved and the settlement was informally negotiated. Neither party admitted liability and all parties released all claims with respect to each other.The cash payment was recorded as a component of “Other income (expense)” in the accompanying condensed consolidated statement of operations for the nine month period ended November 30, 2007 because the payment did not involve the current sales of the Company’s products and was not considered a normal cost of operating our business. NOTE 11: SUBSEQUENT EVENTS In December 2007, the Board of Directors extended the expiration period for certain Officers and the Tam Irrevocable Trust of warrants issued on March 29, 2005 and on July 27, 2005 from December 1, 2008 to December 1, 2010.These warrants are redeemable in an equal number of shares of restricted common stock, and are valued at $0.225 per share. In December 2007, the Board of Directors granted warrants to two officers for expanded management services performed on behalf of the Company.For services rendered during thepast year, one officer received 250,000 warrants and the second officer received 100,000 warrants redeemable into restricted shares of the Company’s common stock at a purchase price of $.19 per share, which was also the Company’s market price per share on the date of the grant. In December 2007, the Board of Directors granted 250,000 warrants to the TAM Trust for interest that are redeemable into restricted shares of the Company’s common stock at a purchase price of $.19 per share, which was the Company’s market price per share on the date of the grant. These transactions did not impact the results for the third quarter of fiscal 2008. The Company is currently analyzing the impact of these transaction on future periods. - 14 - ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This discussion summarizes the significant factors affecting the operating results, financial condition and liquidity and cash flows of the Company and its subsidiary for the three and nine-month periods ended November 30, 2007 and 2006. The discussion and analysis that follows should be read together with the consolidated financial statements of Seychelle Environmental Technologies, Inc. and the notes to the consolidated financial statements included in the Company’s annual report on Form 10-KSB for the fiscal year ended February 28, 2007. Except for historical information, the matters discussed in this section are forward looking statements that involve risks and uncertainties and are based upon judgments concerning various factors that are beyond the Company’s control. Risk Factors Related to Our Business THE OWNERSHIP AND INVESTMENT IN OUR SECURITIES INVOLVES SUBSTANTIAL RISKS. OUR COMMON SHARES SHOULD BE PURCHASED ONLY BY PERSONS WHO CAN AFFORD TO LOSE THEIR ENTIRE INVESTMENT. PROSPECTIVE INVESTORS SHOULD CAREFULLY CONSIDER THESE RISKS RELATING TO OUR COMPANY. Lack of Successful Operating History . Our Company was formed on January 23, 1998 and acquired the operations of a company that had been in existence since 1995. Since beginning operations, we initially sold water filtration products to a number of customers then during March 2001 entered into a sales marketing agreement with Nikken Global, Inc. and Kenko World, two affiliated multi-level marketing companies (collectively “Nikken”). This agreement allowed Nikken, the exclusive rights to distribute our products and technology for a period of ten years, commencing March 1, 2001. During the period of the agreement, the Company continued to promote its products and technologies to non-profit organizations, such as the Red Cross, the U.S. and international militaries, missionaries, charitable and fund-raising groups and other philanthropic organizations, which do not sell to distributors or resell to customers. During the fiscal year ending February 28, 2002, the Company decided to terminate its agreement with Nikken. The Company has continued to expand its product lines, since the Nikken business ended, but have not generated enough revenue to support operations. This has required us to seek both investor capital and financing to buy the time required by new management to reverse the downward trend. Recent sales activity for the fiscal year ended February 28, 2007 and the nine-month period ended November 30, 2007 has expanded suggesting a positive change in direction with the new management. Still, we have limited financial results upon which you may judge our potential. The Company is not engaged in enough consistent business activity over a sustained period of time to be said to have a successful operating history. We have experienced in the past and may experience in the future under-capitalization, shortages, setbacks and many of the problems, delays and expenses encountered by any early stage business. These include: - operating as a public entity, incurring non-cost of sales expenses such as accounting, auditing, financial reporting and compliance, legal and maintaining full compliance of a regulated reporting status, including continuing Sarbanes-Oxley requirements. - unplanned delays and expenses related to research, development and testing of our new products - production and marketing problems that may be encountered in connection with our existing products and technologies, - competition from larger and more established companies, and - under-capitalization to challenge the lack of market acceptance of our new products and technologies. - 15 - Limited Profitability. To date, we have incurred significant losses.For the year ended February 28, 2006, our revenue was $751,844 versus $341,106for the prior fiscal year ended February 28, 2005. This increase was due primarily to sales with three customers. Net lossesfor the year endedFebruary 28, 2006 of $932,456 were greater than in the prior year ended February 28, 2005 of $250,423 due to $274K in accounting and legal fees to assist in the audit and preparation of the Form 10 and other SEC filings, $272K in financing costs with the TAM Trust,the primary lender, the amortization of $201K in officer stock compensation who received no salaries, the Company’s inventory reserve adjustment of $79K for the countertop product and an impairment charge of $104K for the discontinuance of the Enviro(3)Care technology were the primary reasons for the result. Going forward, the Company has a policy of not projecting sales and profits due to: - significant legal and professional fees associated with regulated business activities and SEC - reporting requirements including continuing Sarbanes-Oxley requirements. - lack of consistent sales to maintain profitability Inherently Risky-Competition. Because we are a Company with a limited history, our operations will be extremely competitive and subject to numerous risks. The water filtration business is highly competitive with many companies having access to the same market. Substantially all of them have greater financial resources and longer operating histories than we have and can be expected to compete within the business in which we engage and intend to engage. There can be no assurance that we will have the necessary resources to be competitive. Therefore, investors should consider an investment in us to be an extremely risky venture. Delays in the Development of New Products . We have a limited product line, and the development of some of our technologies has taken longer than anticipated and could be additionally delayed. Therefore, there can be no assurance of timely completion and introduction of improved products on a cost-effective basis, or that such products, if introduced, will achieve market acceptance such that, in combination with existing products, they will sustain us or allow us toachieve profitable operations. Dependence Upon Technology. We are operating in a business that requires extensive and continuing research, development and testing efforts. There can be no assurance that new products will not render our products obsolete or non-competitive at some time in the future. Protection of Technology. A successful challenge to the ownership of our technology could materially damage our business prospects. We rely principally on trade secrets as well as trade secret laws, two patents, two trademarks, copyrights, confidentiality procedures and licensing arrangements to protect our intellectual property rights. We currently have two U.S. patents issued and a license on two patents. Any issued patent may be challenged and invalidated. Patents may not be issued from any of our future applications. Any claims allowed from existing or future pending patents may not be of sufficient scope or strength to provide significant protection for our products. Patents may not be issued in all countries where our products can be sold so as to provide meaningful protection or any commercial advantage to us. Our competitors may also be able to design around our patents or the patents that we license. Vigorous protection and pursuit of intellectual property rights or positions characterize our industry, which has resulted in significant and often protracted and expensive litigation. Therefore, our competitors may assert that our technologies or products infringe on their patents or proprietary rights. Problems with patents or other rights could increase the cost of our products or delay or preclude new product development and commercialization by us. If infringement claims against us are deemed valid, we may not be able to obtain appropriate licenses on acceptable terms or at all. Litigation could be costly and time-consuming but may be necessary to protect our future patent and/or technology license positions or to defend against infringement claims. - 16 - Competition. Technological competition from larger and more established companies is significant and expected to increase. Most of the companies with which we compete and expect to compete have far greater capital resources and more significant research and development staffs, marketing and distribution programs and facilities, and many of them have substantially greater experience in the production and marketing of products. Our ability to compete effectively may be adversely affected by the ability of these competitors to devote greater resources to the sale and marketing of their products than we can. In addition, one or more of our competitors may succeed or may already have succeeded in developing technologies and products that are more effective than any of those we currently offer or are developing. In addition, there can be no guarantee that we will be able to protect our technology from being copied or infringed upon. Therefore, there are no assurances that we will ever be able to obtain and to maintain a profitable position in the marketplace. However, no company to date has been able to match our technology or our cost. Success Dependent Upon Management. Our success is dependent upon the decision making of our directors and executive officers. These individuals have made a full commitment to the business. The loss of any or all of these individuals could have a materially adverse impact on our operations. On December 1, 2001, we entered into an employment agreement with our President. During November 2004, the Company entered into consulting agreements with two officers to provide management consulting services. Dependence on One or a Few Customers. As of November 30, 2007, two customers (Food for Health and Wellness Enterprises) individually account for greater than 10 percent of total sales. In addition two other customers (Healthy Directions and Advanced Filtration) individually account for approximately 5% of total sales.Management believes that if the targeted revenues are not achieved within their current marketing and distribution agreements, the revenues can be replaced through the sale of filters and related products to other direct marketing companies. However, there can be no assurance that this will occur which could result in an adverse effect on the Company’s financial condition or results of operations in the future. Description of the Business. (a)Business Development History of Seychelle We are a Nevada corporation. Our principal business address is 33012 Calle Perfecto, San Juan Capistrano, California 92675. Our telephone number at this address is 949-234-1999. We were incorporated under the laws of the State of Nevada on January 23, 1998 as a change of domicile to Royal Net, Inc., a Utah corporation that was originally incorporated on January 24, 1986. Royal Net, Inc. changed its state of domicile to Nevada and its name to Seychelle Environmental Technologies, Inc. effective in January 1998. On January 30, 1998, we entered into an Exchange Agreement with Seychelle Water Technologies, Inc., a Nevada corporation (SWT), whereby we exchanged our issued and outstanding capital shares with the shareholders of SWT on a one share for one share basis. We became the parent company and SWT became a wholly owned subsidiary. SWT had been formed in 1997 to market water filtration systems of Aqua Vision International. As of November 30, 2007, the TAM Irrevocable Trust (TAM Trust), one of our principal shareholders, has loaned the Company funds to finance Company operations, with an outstanding balance of $396,088 at 10% simple interest, repayable after March 1, 2011. Accrued interest due to the TAM Trust amounted to $274,199 as of November 30, 2007. The Company believes that despite the increase in sales experienced during the fiscal years ended February 28, 2006 and 2007 and the nine-month period ended November 30, 2007, additional funding may still be required from the TAM Trust or other shareholders. During June 2007, the TAM Trust committed to providing up to $250,000 in additional funding. As of September, 2007, the TAM Trust has advanced the Company $175,000 which was subsequently reduced to approximately $96,900 with the restructuring of the airplane loan in September 2007. - 17 - Organization Our Company is presently comprised of Seychelle Environmental Technologies, Inc., a Nevada corporation, with one subsidiary, Seychelle Water Technologies, Inc., also a Nevada corporation (collectively, the Company or Seychelle). We use the trade name "Seychelle Water Filtration Products, Inc." in our commercial operations. (b)Business of Seychelle General Seychelle designs and manufactures unique, state-of-the-art ionic adsorption micron filters that remove up to 99.99% of all pollutants and contaminants found in any fresh water source. Patents or trade secrets cover all proprietary products. Since human bodies are 75% water, our mission is twofold: First, to help educate everyone to the fact that the quality of water they drink is important and second, to make available low-cost, effective filtration products that will meet the need for safe, great tasting, high quality drinking water. Seychelle has sold over 2 million portable water filtration bottles throughout the world to customers such as individuals, dealers, distributors and to governments, military, agencies and emergency relief organizations such as the U.S. Marine Corps, the International Red Cross, Eco-Challenge, Kenya Wild Life Service, La Cruz Roja de Mexico and the N.Y. Institute for the Blind. In addition, the Company has donated thousands of portable bottles to church groups and missionaries worldwide. In 2001, the World Bank placed the value of the world water market at close to $400 billion annually. Bottled water, according to Water Facts, has emerged as the second largest commercial beverage category by volume in the U.S. However, Seychelle products compete in a more limited market:the portable filtration product segment Enviroscrub Technology estimated the U.S. household water filtration market, in March 2004 to be $500 million in size, growing at 10 percent annually. Additional information pertaining to the size of the portable water filtration market is not reasonably known to us. In developing countries, many people in rural areas boil their water for drinking and cooking to kill bacteria, but this process does not remove the pyrogens, chemicals, toxins, volatile organisms, heavy metals and other pathogens that remain in the water. In Africa alone, according to Earth Prayers From Around the World, approximately 6,000 people die every day because of water borne diseases. Business Plan The management of Seychelle represents over 100 years of combined experience in developing improvements and innovations in the field of bottled water, reverse osmosis, ultra filtration and filter technology. As a result, our products can deliver up to .2-micron filtration, at pennies per gallon, with pressure as low as 5 pounds per square inch (PSI). Further, our point of difference filtration systems remove up to 99.99% of all known pollutants and contaminants most commonalty found in fresh drinking water supplies in the four major areas of concern as follows: AESTHETICS: Taste, chlorine, sand, sediment and odor problems. BIOLOGICS: Pathogens such as Cryptosporidium, Giardia and E. coli bacteria. CHEMICALS: Pesticides, detergents, toxic chemicals and industrial waste. DISSOLVED SOLIDS: Heavy metals such as aluminum, asbestos, copper, lead, mercury and radon-222. Seychelle filters have been tested by independent and government laboratories throughout the world and are approved for sale and distribution in the following countries: United States, Mexico, United Kingdom, Korea, Malaysia, Japan, The Peoples Republic of China, Vietnam, New Zealand, Australia, Brazil, Venezuela, Argentina, South Africa, and Pakistan. In the United States, Seychelle filters have been certified by California and Florida approved independent laboratories implementing Environmental Protection Agency, American National Standards Institute, and National Sanitation Foundation protocol, procedures, standards and methodology. Additionally, we offer a test pack for potential customers that include the test results from selected countries. In addition, results from the United States, United Kingdom and South Africa are displayed on our Website: www.seychelle.com. To our knowledge, no other water filtration system can achieve this level of removal of up to 99.99% of all known pollutants and contaminants most commonly found in fresh drinking water supplies in the four major areas of concern. The benefit of such filtration can save lives worldwide as awareness of Seychelle’s product line increases and is used. - 18 - . Principal Portable Products or Services and their Markets Current Products Seychelle has a varied line of portable filters for people on the go. They include Flip Top’s and varied military style canteens - regular or with advanced filters (for further bacteria control). Sizes are from 18 ounce to 30 ounce, and provide up to 100 gallons of pure drinking water from any fresh water source, running or stagnant (such as rivers, lakes, ponds, streams and puddles). The current portable products include: Flip-Top bottle, Canteen, Pure Water Pump, Bottoms-Up bottles, Emergency bottle, In-Line filter, Pure Water Bag, Pump N’
